DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00236-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
		APPEAL FROM THE 321ST


IN THE INTEREST OF R.L.J. AND V.L.J.,§
		JUDICIAL DISTRICT COURT OF
MINOR CHILDREN

§
		SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
 Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  The motion has been signed by Appellant's attorney
and represents that the parties have reached an agreement that disposes of all issues presented for
appeal.  Because Appellant has met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is
granted, this appeal is dismissed with prejudice to the right of Appellant to refile this appeal or any
part thereof, and all costs are taxed against the party incurring same.

Opinion delivered August 26, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.







(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.